Citation Nr: 1029335	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-23 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to March 1957.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, 
which, in pertinent part, denied service connection for hearing 
loss and tinnitus.  The claims file was subsequently transferred 
to the RO in Wilmington, Delaware.

The Board observes that in a June 2008 statement of the case 
(SOC) the RO included the issue of entitlement to service 
connection for tinnitus.  In this regard, the Board notes that 
the Veteran did not expressly include an appeal of this issue in 
his July 2008 VA Form 9.  However, at the April 2010 hearing 
before the undersigned, the Veteran clearly identified the issue 
of entitlement to service connection for tinnitus for appellate 
consideration.  Therefore, the Board will address this issue in 
the decision.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993) 
(holding that lack of timely filed substantive appeal does not 
deprive Board of jurisdiction over appeal initiated by a timely 
notice of disagreement); Beryle v. Brown, 9 Vet. App. 24, 28 
(1996) (holding that, where Board proceeded to review claims on 
appeal where no substantive appeal was filed, Board implicitly 
waived the filing requirement of the substantive appeal as to 
those claims).

In March 2009, the Veteran testified at a personal hearing before 
a Decision Review Officer (DRO).  A copy of the transcript is of 
record.

In April 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of this hearing 
is of record.  At such hearing, the Veteran submitted additional 
evidence.  Such evidence was accompanied by a waiver of Agency of 
Original Jurisdiction (AOJ) consideration.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not begin in 
service, manifest to a compensable degree within a year after 
service, and there is no probative evidence of a medical nexus 
between bilateral hearing loss and active service.

2.  The Veteran's tinnitus did not begin in service and there is 
no probative evidence of a medical nexus between tinnitus and 
active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may in-service incurrence be presumed.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).

2  Tinnitus was not incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt 
of a complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 
 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a VCAA notice letter to the Veteran in January 
2006, before the original adjudication of the claims.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  A September 2006 
VCAA notice letter also provided notice of the type of evidence 
necessary to establish a disability rating or effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's claim was readjudicated in a supplemental statement of 
the case dated June 2008, as well as an August 2009 SOC and three 
subsequent supplemental SOCs, dated in August 2009, October 2009, 
and January 2010. See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  Further, in this case, as service connection is being 
denied, no disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the Veteran.  
The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claims for service connection, and the 
duty to assist requirements have been satisfied.  Service 
treatment records were obtained and associated with the claims 
folder.  Private and VA treatment reports were also obtained and 
associated with the claims folder.  The Veteran underwent a VA 
examination in August 2006 to obtain medical evidence as to the 
nature and etiology of his hearing loss.  The examiner reviewed 
the claims file, the Veteran's subjective history, clinical 
findings of record, and rendered an opinion.  The Board finds 
that the opinion is probative and consistent with the Veteran's 
service treatment records. See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  Thus, the Board considers the opinion adequate.  
There is no identified relevant evidence that has not been 
accounted for.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Legal Criteria

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of symptomatology 
is required only where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, if a veteran served continuously for ninety (90) or 
more days during a period of war or after December 31, 1946, and 
if an organic disease of the nervous system such as sensorineural 
hearing loss became manifest to a degree of 10 percent or more 
within one year from the date of the Veteran's termination of 
such service, that condition would be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  Such a presumption would 
be rebuttable, however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 
(1999); see also Pond v. West, 12 Vet. App. 341 (1999).

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures puretone threshold hearing levels (in decibels) 
over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).  The determination of whether a Veteran has 
a disorder based on hearing loss is governed by 38 C.F.R. § 3.385 
(2009). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) 
(West 2002).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the 
Court is stated that "a veteran need only demonstrate that there 
is an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the evidence 
must preponderate against the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

Analysis

The Veteran asserts that he incurred bilateral hearing loss and 
tinnitus due to noise exposure in service.  The Veteran states 
that he experienced military noise exposure working in a repair 
shop near a firing range.  He also reported that while in the 
military, hearing protection was never used.  

The competent medical evidence of record establishes that the 
Veteran has current bilateral hearing loss disability in 
accordance with 38 C.F.R. § 3.385.  The VA audiometric evaluation 
in February 2006 shows that on the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
90
90
85
100
95
LEFT
50
45
45
60
55

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 92 percent in the left ear.  

The examiner noted that results reveal a severe to profound mixed 
hearing loss in the right ear, and a mild to severe sensorineural 
hearing loss in the left ear.  The examiner reported that the 
Veteran complained about his hearing in the left ear in service 
because he "had popping all the time."  He further noted that 
his service duties were as clerk and that he worked around 
ammunition noise.  

The Veteran's Form DD 214 does not confirm that he engaged in 
combat.  He did not receive any awards or medals indicative of 
combat, such as a Bronze Star with V Device or Purple Heart.  His 
service records additionally do not demonstrate that he 
participated in combat.  As there is no evidence that the Veteran 
participated in combat, he may not be presumed to have been 
exposed to acoustic trauma in service.  38 U.S.C.A. § 1154(b) 
(West 2002).  Even if the Veteran was exposed to acoustic trauma 
in service, a nexus between his current bilateral hearing loss 
and the in-service exposure to acoustic trauma must be shown.

There is no probative evidence contemporaneous with service or 
since service from any other source that establishes that his 
hearing loss or tinnitus were either present coincident with 
service, or are related to an injury, disease, or event of 
service origin.  Reports of Medical Examinations, dated in March 
1955 and January 1957, indicate that no abnormality to the ears 
was noted.  A Report of Medical History, dated in January 1957, 
prior to separation, reflect the Veteran denied any ear trouble.  
Service treatment records reflect that the Veteran complained of 
decreased hearing in the left ear.  According to an April 1955 
service treatment record, the Veteran complained of something 
"popping in his ears".  At that time, it was noted that he had 
some purulent drainage in his left ear and that he had a blockage 
of the eustachian tube with a mild otitis media of the left ear.  
The service treatment records do not contain any reference to 
complaints or findings of tinnitus.  The record reflects no 
further complaints regarding hearing loss or tinnitus until the 
Veteran filed a claim in 2005, almost 50 years after service 
separation.  

At this time, it is noted that applicable case law does not 
require in service complaints of or treatment for hearing loss in 
order to establish service connection.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  The Board also recognizes that even 
if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. § 
3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  

The record contains private and VA medical opinions which address 
whether the Veteran's current hearing loss and tinnitus were 
incurred in service.  The evidence in support of the Veteran's 
claim consists of statements made by Dr. Cooper dated in October 
2008, in which the physician noted it is more likely than not 
that the Veteran's military service with noise exposure has led 
to both hearing loss and tinnitus.  

The medical evidence against the Veteran's claim consists of a VA 
medical opinion dated in February 2006.  The VA examiner 
indicated that there is no evidence that the Veteran's hearing 
loss and tinnitus were caused by acoustic trauma or any other 
events in service.  He reported that his complaints of hearing in 
his left ear suggested a Eustachian tube dysfunction, although 
there was only slight evidence of that during evaluation.  He 
further noted that with the hearing loss the Veteran currently 
displays, he would not have passed speech testing at discharge 
and that the Veteran did not appear to have a history of 
excessive noise in service.  In addition, he reported that sudden 
hearing loss in the right ear occurred many years after service 
and that conductive component and abnormal tympanogram were 
consistent with a middle ear disorder, and there was nothing in 
his service history suggested he was more susceptible to middle 
ear disorders.  Lastly, he commented that since tinnitus was in 
the right ear only and hearing loss in the right ear did not 
appear associated with service, there was no evidence that 
tinnitus was associated with service.

The Board has the duty to assess the credibility and weight to be 
given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997), and cases cited therein.  In evaluating the probative 
value of medical statements, the Board looks at factors such as 
the health care provider's knowledge and skill in analyzing the 
medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  In Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008), the United States Court of Appeals for 
Veterans Claims (Court) found that guiding factors in evaluating 
the probity of a medical opinion are whether the opinion was 
based on sufficient facts or data, whether the opinion was the 
product of reliable principles and methods, and whether the 
medical professional applied the principles and methods reliably 
to the facts of the case.  Id.  The Court indicated that the 
claims file "is not a magical or talismanic set of documents, 
but rather a tool to assist VA examiners to become familiar with 
the facts necessary to form an expert opinion to assist the 
adjudicator in making a decision on a claim."  Id.

The Board does not question Dr. Cooper's skill or expertise as a 
physician.  However, the Board finds this opinion to have limited 
probative value.  Dr. Cooper does not give the basis for the 
opinion and his statements are conclusory.  Dr. Cooper does not 
indicate what facts or data or medical principles were relied 
upon when formulating the opinion, thus, it is not clear what, if 
any, evidence this opinion is based upon.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions); see also Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is not required 
to accept unsubstantiated or ambiguous medical opinions as to the 
origin of a veteran's disorder).  

Again, the service treatment records are silent with regard to 
any diagnosis or findings of hearing loss or tinnitus, despite 
the Veteran's complaints.  Therefore, the Board finds that the 
opinion by Dr. Cooper has little probative value as it is 
inconsistent with other objective evidence of record and is 
outweighed by the VA medical opinion dated in February 2006.

Moreover, the above discussed VA medical opinion is of great 
probative weight.  The Board finds that the VA opinion is highly 
probative because the opinion was based upon physical examination 
of the Veteran and a review of the claims file.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion).  The VA examiner provided the reasons and bases for the 
medical opinion and his opinion is consistent with the service 
treatment records and the Veteran's prolonged period without 
complaint or treatment.  The opinion considered the Veteran's 
post service noise exposure and provided a rationale for the 
opinion rendered.  The medical opinion is also consistent with 
other objective evidence of record.  The Board finds that this 
opinion is probative, as it was based on a review of the 
Veteran's claims file, subjective complaints and examination 
findings.  Absent credible medical evidence linking the Veteran's 
currently diagnosed bilateral hearing loss or tinnitus to active 
service, continuity of symptoms or any other causal relationship 
to service has not been established.  

The Veteran maintains that he now suffers from hearing loss and 
tinnitus.  The Board will accept his assertions in this regard, 
as symptoms of diminished hearing and tinnitus are readily 
perceivable by those who suffer from it.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that a 
layperson may provide competent evidence to establish a diagnosis 
where the lay person is "competent to identify the medical 
condition").  In addition to a current disability, however, the 
evidence must reflect a nexus between it and service.  

The Veteran's statements and testimony are acknowledged.  
However, the Board rejects the Veteran's assertions to the extent 
that he seeks to etiologically relate his hearing loss and 
tinnitus to service.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Were the Board to accept the Veteran's assertions as credible, 
his representations would be sufficient to establish service 
connection for tinnitus in that he is competent to provide 
evidence regarding the presence and circumstances of his 
tinnitus, and continuity of symptomatology would be shown.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), (lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  The Veteran can indeed speak to the time of 
onset and presence of tinnitus, as it is a highly subjective 
condition.  

The Board, however, questions the Veteran's reliability because 
his service does not appear to have entailed dangerous levels of 
noise exposure and because of the long gap between the alleged 
onset of symptoms and the filing of his claim.  As noted above, 
the Veteran denied any ear trouble in the 1957 report, prior to 
separation from service.  Additionally, he did not report hearing 
loss or tinnitus on his initial claim for service connection in 
1957.  Further, it was not until approximately 50 years after 
separation from service that the Veteran was diagnosed with 
hearing loss and tinnitus.  In light of these factors, the 
Veteran's current statements relating his hearing loss and 
tinnitus to service, while competent, are not deemed to be 
credible.

For the reasons stated above, the Board finds that the Veteran's 
hearing loss and tinnitus are not attributable to active military 
service.  Because there is no competent and credible evidence of 
a nexus between hearing loss or tinnitus and service, service 
connection is not warranted.  As the preponderance of the 
evidence is against the Veteran's claim, the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


